Title: From Thomas Jefferson to Theodorus Bailey, 17 October 1824
From: Jefferson, Thomas
To: Bailey, Theodorus


Dear Sir
Monticello
Oct. 17. 24.
I have just recieved from London a letter informing me that a friend had put into the writer’s hand what he calls ‘a small packet to be forwarded to me, and not knowing that the size will admit of it’s travelling by mail he gives me notice of it.’ these are books sent by the author as a donation to our University. I see always with uneasiness this abuse of my Frank by Foreigners and authors sending books thro’  the channel of the mail which it is out of my power to foresee and prevent. I pray you therefore dear Sir on this and every other occasion where volumes improper for the mail are addressed to me, to exercise freely your own judgment  by rejecting them and having them put as merchandise on board of any vessel bound to Richmond. in doing this you will oblige me, and relieve me from the uneasiness these abuses give me. accept assurances of my constant friendship and respect